Exhibit 10.u FIRST BANCORP 2007 EQUITY PLAN RESTRICTED STOCK AWARD AGREEMENT THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made effective as of , (the “Grant Date”), is by and between (the “Participant”) and First Bancorp (the “Company”). BACKGROUND STATEMENT The Company maintains the First Bancorp 2007 Equity Plan (the “Plan”), which is incorporated into and forms a part of this Agreement, and the Participant has been selected by the Compensation Committee of the Company’s Board of Directors, which administers the Plan (the “Committee”), to receive the Awards specified in this Agreement pursuant to the Plan.On the Grant Date, the Participant was granted the Awards described herein under the Plan and to be evidenced by this Agreement, which may be physically executed and delivered after the Grant Date. NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as follows: 1.
